IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 2, 2009

                                       No. 08-50844                    Charles R. Fulbruge III
                                                                               Clerk

RAAK TECHNOLOGIES INC
                Plaintiff - Appellant

v.

ADVANCED ENCRYPTION TECHNOLOGY EUROPE BV
                Defendant - Appellee


                   Appeal from the United States District Court
                    for the Western District of Texas at Austin
                            DC Cause No. 1:08-CV-243


Before KING, GARWOOD, and DAVIS, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is AFFIRMED for essentially the
reasons set forth in the district court’s Order entered June 23, 2008, and its
Order entered July 24, 2008.
       AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.